DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on 02/24/2021, wherein claims 1-8, 10, 12-32 have been submitted. Therefore, claims 1-8, 10, 12-32 are pending and ready for examination.
Response to Arguments
Applicant’s arguments filed on 02/24/2021, with respect to claims 1-8, 10 and 12-32 have been considered but are not persuasive. The reasons are set forth below: 
Applicant’s arguments and Examiner’s response:
	(i) Applicant’s arguments 1: Applicant’s arguments, page 13, recites “Fujishiro does not disclose or suggest a handover request message comprising "a group-radio network temporary identifier (G-RNTI) associated with the one or more MBMS services indicated by the wireless device; and one or more bearer identifiers of one or more bearers" as recited in claim 1.”….

	
	See MPEP 2141.02. VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Claims were directed to a process of producing a porous article by expanding shaped, unsintered, highly crystalline poly(tetrafluoroethylene) (PTFE) by stretching said PTFE at a 10% per second rate to more than five times the original length. The prior art teachings with regard to unsintered PTFE indicated the material does not respond to conventional plastics processing, and the material should be stretched slowly. A reference teaching rapid stretching of conventional plastic polypropylene with reduced crystallinity combined with a reference teaching stretching unsintered PTFE would not suggest rapid stretching of highly crystalline PTFE, in light of the disclosures in the art that teach away from the invention, i.e., that the conventional polypropylene should have reduced crystallinity before stretching, and that PTFE should be stretched slowly). Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016) ("Although modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted))).
	Fujishiro teaches: Handover request in fig 13, step S403, which includes “GC Indication”, see para [0197] The eNB 200-2 (target cell), when considering both the “GC Indication” and the “MBMS Interest Indication” and determining that the group communication service cannot be provided to the UE 100, may notify the UE 100 of a negative acknowledgment via the eNB 200-1 (source cell). In para [0113], where, the eNB 200 may arrange the second resource allocation information to be transmitted by applying the G-RNTI. See further para [0180]-[0190]. Hence the “GC Indication” includes G-RNTI corresponding to TMGI and MBMS interest indication. Therefore, Fujishiro teaches the argued limitation. Hence the arguments are traversed and the rejections are maintained.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, 12-32 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US 2018/0035340 A1), hereinafter, “Fujishiro” in view of Jung et al. (US 2006/0256807 A1), hereinafter, “Jung”.
	Regarding claims 1, 8, 15, 24 and 28, Fujishiro teaches: A method comprising: receiving, by a first base station from a second base station, a handover request message for a wireless device (Fujishiro: fig 13, step S403, where, “Source Cell eNB200-1” (equivalent to “second base station”) send handover request to “Target Cell eNB200-2” (equivalent to “first base station”), see para [0182] In step S403, the eNB 200-1 transmits a handover request (Handover Request) message to the eNB 200-2 (target cell). The eNB 200-1 includes the “GC Indication” including an identifier (TMGI) indicating a group communication service of which the UE 100 has an interest in reception, in the “Handover Request” message. For example, the eNB 200-1 includes the “GC Indication” as part of UE context information, in the “Handover Request” message”);
	wherein the handover request message comprises: one or more temporary mobile group identities (TMGIs) (Fujishiro: fig 13, step S403, para [0182], where, “The eNB 200-1 includes the “GC Indication” including an identifier (TMGI) indicating a group communication service of which the UE 100 has an interest in reception, in the “Handover Request” message”) of one or more multimedia broadcast multicast service (MBMS) services indicated by the wireless device (Fujishiro: fig 13, step S403, para [0182], where, “The eNB 200-1 includes the “GC Indication” including an identifier (TMGI) indicating a group communication service of which the UE 100 has an interest in reception, in the “Handover Request” message” and para [0196] Also, the eNB 200-2 (target cell) receiving the “Handover Request” message including both the “GC Indication” and the “MBMS Interest Indication” may consider both the “GC Indication” and the “MBMS Interest Indication” and determine the group communication service (or MBMS frequency) of which the UE 100 has an interest in reception);
identifier (G-RNTI) associated with the one or more MBMS services indicated by the wireless device- (Fujishiro: fig 9 steps 2-6 and para [0113], “In step 2, the eNB 200 (equivalent to “wireless device”) allocates (equivalent to “indicates”) a Group-Radio Network Temporary Identifier (G-RNTI) to the TMGI corresponding (equivalent to “associated”) to the MBMS service”); and one or more bearer identifiers of one or more bearers (Fujishiro: fig 9 and fig 13, para [0124], “the SC-PTM setting information includes information indicating a correspondence (mapping) between the TMGI indicating the MBMS service (group communication service) and the identifier of the logical channel (LCID) used for providing the MBMS service. Thus, the UE 100 receiving the SC-PTM setting information can grasp the LCID allocated to the TMGI in which the UE 100 has an interest”, where, examiner interpret “logical channel” as bearer and “LCID” as “bearer identifier”);
	 
	sending, by the first base station to the second base station, a handover request acknowledge message in response to the handover request message (Fujishiro: fig 13, step S404, where, “Target Cell dNB200-2” (equivalent to “first base station”) send “Handover Request Acknowledgement” (equivalent to “Acknowledgement message”) with GC related control information to the “Source Cell eNB200-1” (equivalent to “second base station”) in response to “handover request” S403, para [0181]-[0184]);
	wherein the handover request acknowledge message indicates accepting at least one of the one or more bearers (Fujishiro: fig 13, step S404 and para [0185] The eNB 200-2, when providing the group communication service of which the UE 100 has an “interest in reception” (equivalent to “accepting bearer”) in the cell of the eNB 200-2 (target cell), includes group communication control information (GC related control information) related to the group communication service in the “Handover Command”); and Fujishiro further teaches: transmitting, by the first base station to the wireless device and based on the G-RNTI (Fujishiro: fig 9, para [0113], “In step 2, the eNB 200 allocates a Group-Radio Network Temporary Identifier (G-RNTI) to the TMGI corresponding to the MBMS service”);
…
	Fujishiro does not explicitly teach: [transmitting, by the first base station to the wireless device and based on the G-RNTI]…, transport blocks comprising: MBMS transport blocks associated with at least one of the one or more MBMS services; and data transport blocks of the at least one of the one or more bearers.  
However, Jung in the same field of endeavor discloses: [transmitting, by the first base station to the wireless device and based on the G-RNTI],… transport blocks comprising: MBMS transport blocks associated with at least one of the one or more MBMS services (Jung: fig 5 and para [0076], “FIG. 5 is a diagram illustrating transmission of an MBMS transport block. As illustrated in FIG. 5, transmission of the transport block can start from a time corresponding to a connection frame number (CFN) that corresponds to a multiple of the number of frames transmitted during one transmit time interval (TTI)”, where, “[0085] The MBMS service transmission timing may be a new CFN generated specifically for the MBMS“); and data transport blocks of the at least one of the one or more bearers (Jung: fig 3, para [0021], where, includes “Logical Channels”, “Transport Channels” and “Physical Channels” (equivalent to “bearer”) for the data (equivalent to “data block”), see para [0018]-[0022]).  	
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Fujishiro with teaching of Jung, to incorporate “MBMS transport blocks” for transmitting/receiving multimedia broadcast/multicast service (MBMS) transport blocks, whereby the MBMS transport blocks can be efficiently received by a user equipment (UE) (Jung: para [0045]).
Regarding claims 2, 29 and 32, Fujishiro modified by Jung further teaches:  The method and first base station of claims 1 and 28, further comprising: receiving, by the second base station from the wireless device, at least one radio resource control (RRC) message comprising the one or more TMGIs of the one or more MBMS services (Fujishiro: fig 13,  step S405, para [0180]-[0183], where the RRC message includes the handover request with GC (Group Communication)  Indication, which includes TMGI of MBMS service from the source base station for the user device UE 100).  
Regarding claims 3, 10, 16, 25 and 30, Fujishiro modified by Jung further teaches: The method and second base station of claims 15 and 24, wherein the handover request message further comprises one or more MBMS parameters for at least one of the one or more MBMS services, and wherein the one or more MBMS parameters comprises at least one of: an MBMS frequency; an MBMS session identifier (Fujishiro: see para [0173], where, the  MBMS interest indication can include information indicating an MBMS frequency at which the UE 100 has an interest in MBMS reception); a group radio network temporary identifier (G RNTI); a destination layer-2 identifier; an MBMS service priority; or a V2X service priority. [IGNORED]
Regarding claims 4, 17 and 31, Fujishiro modified by Jung further teaches: The method of claim 1, further comprising- transmitting, by the second base station to the wireless device, a handover command message comprising one or more MBMS configuration parameters for the at least one of the one or more MBMS services, wherein the one or more MBMS configuration parameters are received from the first base station via the handover request acknowledge message (Fujishiro: fig 13,  step S403, para [0180]-[0183], the target base station is receiving handover request from the source base station for the user device UE 100, in response to the request the Target Cell sends the handover request acknowledge with GC related control information, step 404, para [0184]);
Regarding claims 5, 12, 18, 26, Fujishiro modified by Jung further teaches: The method of claim 1, further comprising: sending, by the first base station, one or more parameters for at least one of the one or more MBMS services (Fujishiro: fig 13,  step S404, para [0180]-[0183], the target base station is receiving handover request with GC (Group Communication)  Indication, which includes TMGI from the source base station for the user device UE 100); wherein the one or more parameters are comprised in at least one system information block (SIB) or single cell point to multipoint (SCPTM) configuration message (Fujishiro: fig 8, para [0103]-[0108]).
Regarding claims 6, 13, 19, Fujishiro modified by Jung further teaches: The method of claim 1, further comprising-updating, by the first base station, one or (Jung: para [0038] “A connection fame number (herein abbreviated `CFN`) is a frame counter used for second layer (Layer2)/transport channel synchronization between a UE and a UTRAN. A CFN value is associated with one TBS and is transmitted via a MAC-L1 SAP”, where, “synchronization” equivalent to “updating”). 
Regarding claims 7, 14, 20, Fujishiro modified by Jung further teaches: The method of claim 1, further comprising- increasing, by the first base station, a priority of at least one of the one or more MBMS services (Fujishiro: see para [0137]-[0139], where, higher priority equivalent to “increasing priority”).
Regarding claims 21-23, 27, Fujishiro modified by Jung further teaches:  The method of claim 1, wherein the one or more MBMS services indicated by the wireless device comprise: one or more MBMS services the wireless device is receiving; or one or more MBMS services the wireless device is interested in receiving (Fujishiro: see para [0157], where, UE 100 may set a SC-PTM frequency corresponding to TMGI at the highest priority equivalent to “increasing priority”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



NIZAM U. AHMED
Examiner
Art Unit 2461
 
/KIBROM T HAILU/Primary Examiner, Art Unit 2461